ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1954-06-15_JUD_01_PO_01_EN.txt. MONETARY GOLD CASE (JUDGMENT OF I5 VI 54) 35

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this fifteenth day of June, one
thousand nine hundred and fifty-four, in five copies, one of which
will be placed in the archives of the Court and the others will be
transmitted to the Government of the Italian Republic, the Govern-
ment of the French Republic, the Government of the United King-
dom of Great Britain and Northern Ireland and the Government of
the United States of America, respectively.

(Signed) J. G. GUERRERO,

Vice-President.

(Signed) J. Lopez OLIVAN,
Registrar.

Sir Arnold McNarr, President, after voting for the Judgment,
made the following declaration :

I concur in the finding of the Court that it is unable to adjudicate
upon the two questions submitted to it by the Application of the
Italian Government, but the reasons which have led me to this
conclusion are different from those stated in the Judgment of the
Court. In my opinion, there is a fundamental defect in the Applica-
tion and in the constitution of these proceedings. The Court is asked
to adjudicate upon an Italian claim against Albania arising out of
an Albanian law of January 13th, 1945. Albania is therefore an
essential respondent. But these proceedings are not brought against
Albania, nor does the Application name Albania as a respondent,
although there is nothing in the Washington Statement which could
preclude the Italian Government from making Albania a respondent.
I cannot see how State A, desiring the Court to adjudicate upon its
claim against State B, can validly seise the Court of that claim
unless it makes State B a respondent to the proceedings—however
many other States may be respondents.

20
MONETARY GOLD CASE (JUDGMENT OF I5 VI 54) 36

Judge Reap, availing himself of the right conferred on him
by Article 57 of the Statute, appends to the Judgment a statement
of his individual opinion.

Judge Levi CARNEIRO, availing himself of the right conferred
on him by Article 57 of the Statute, appends to the Judgment
a statement of his dissenting opinion.

(Initialled) J. G. G.
(Initialled) J. L. O.

ar
